Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 1 of 30

- a ‘
* 1

 

SUMMONS

 

District Court: Second Judicial District Case Number: _D-202-CV-2021-00423

Bernalillo County, New Mexico

 

Court Address: Judge: Honorable Judge Ortega, Lisa Chavez

Bernalillo County Courthouse
400 Lomas Blvd NW
Albuquerque, New Mexico 87102
(505) 841-8107

 

 

STATE OF NEW MEXICO

COUNTY OF BERNALILLO Defendant

SECOND JUDICIAL DISTRICT

DON BERRY, PENNY BERRY,
DBA TEAM BERRY INCORPORATED, A

VIRGINIA CORPORATION, SAIZ TRUCKING & EARTHMOVING, A NEW
Plaintiffs MEXICO CORPORATION, Defendants.
. 1658 Cliffside Dr. NW
v. Albuquerque, NM 87105
No:
LARRY SAIZ,

SAIZ TRUCKING & EARTHMOVING,
A NEW MEXICO CORPORATION.,

Defendants.

 

 

—

we

mo

TO: SAIZ TRUCKING & EARTHMOVING, A NEW MEXICO CORPORATION, Defendants.
A lawsuit has been filed against you. A copy of the lawsuit is attached. The Court issued this summons.

You must respond to this lawsuit in writing. You must file your written response with the Court no later than
thirty (30) days from the date you are served with this summons.

(The date you are considered served with the summons is determined by Rule 1-004 NMRA). The Court’s
address is listed above.

You must file (in person or by mail) your written response with the Court. When you file your response, you
rust give or mail a copy to the person who signed the lawsuit.

If you do not respond in writing, the Court may enter judgment against you as requested in the lawsuit.

You are entitled to a jury trial in most types of lawsuits. To ask for a jury trial, you must request on in writing
and pay a jury fee.

If you need an interpreter, you must ask for one in writing.

You may wish to consult a lawyer. You may contact the State Bar of New Mexico for help finding a lawyer at
www smbar.ore: 1-800-876-6227; or 1-505-797-6066. 1/20/2021

Dated at, New Mexico, this__day of , 2021.Ed Meintzer, Meintzer Law Firm
Katina Watson ~ 417 Hwy 314 NW, Los Lunas, NM 87031

   

SE. SECOND IDCRCIAL DISTRICT COURT
me ycuencor THE COURT (505) 865-9702
< YT TO RULE 1-004 NMRA OF THE NEW MEXICO
7 BY te wtf. ~ISTRICT COURTS.

G:\Berry, Don UPA\Complaint\REVISED COMPLAINT & pLEADINGS FILED\Summons, Team Berry v. Saiz Trucking and
Earthmovers, Summons Saiz Trucking and Earthmovers.docx

Pe (Mauch 19

 
Page

Case 1:21-cv-00216-MV-KK Document 1-1

t
<

Filed 03/11/21 Page 2 of 30

"4

FILED
2ND JUDICIAL DISTRICT COURT
Bernatilio County

STATE OF NEW MEXICO 4/20/2021 12:05 PRA
COUNTY OF BERNALILLO CLERK OF THE COURT
SECOND JUDICIAL DISTRICT Patricia Serna
DON BERRY, PENNY BERRY,
DBA TEAM BERRY INCORPORATED, A
VIRGINIA CORPORATION,

Plaintiffs,
Vv. No: D-202-CV-2021-00423
LARRY SAIZ,
SAIZ, TRUCKING & EARTHMOVING,
A NEW MEXICO CORPORATION.,

Defendants.

COMPLAINT FOR DAMAGES

Comes now the Plaintiffs, by and through their attorney of record, Meintzer Law Firm, Ed

Meintzer, and state the following in support of their Complaint For Damages:

FACTS

1. According to the New Mexico Secretary of State’s Office, Defendant Larry Saiz is the

President and Treasurer of Defendant, Saiz Trucking and Earthmoving Inc., as well as the

Registered Agent located at 1658 Riverside Dr. NW., Albuquerque, NM 87105.

2. On or about July 4, 2019 Team Berry suffered a serious break down in their 2012

Kenworth and had their truck towed to the Albuquerque Cummins dealer seeking repairs.

3. Cummins Sales And Service (“Cummins”) provided Team Berry with an estimate to

rebuild and install an engine in their truck which included an engine block since Team

Berry’s engine block was irreparably damaged for $48,628.22. See EXHIBIT A.

4. On or about July 6, 2019, Defendant Larry Saiz (hereafter “Larry”) on behalf of Saiz

Trucking and Earthmoving Inc. (hereafter” Saiz Trucking”) shamelessly approached

Team Berry Complaint v. Saiz Trucking
Paged

Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 3 of 30

.
‘
4

Team Berry while they were still at Cummins and claimed that he had a compatible
engine block which would save Team Berry about $10,000.

5. Larry made the following promises on behalf of Defendants which were the reasons
Team Berry decided to have Defendants to replace their engine instead of Cummins:

A. Team Berry would save at least $20-25,000 for the same engine rebuild quoted by
Cummins;

B. Defendants’ mechanics were as good as Cummins’ mechanics;

C. Saiz Trucking already had a compatible engine block and

D. that they would have them back on the road in “no time.”

6. Compare Larry’s promises to EXHIBIT A.

7. Team Berry relied to their detriment on Larry’s claims, and assumed that a competent
mechanical shop, as Larry portrayed his Saiz Trucking to be, would have Team Berry’s
truck back on the road with the rebuilt engine within a week or two at most.

8. Based upon Team Berry’s oral promises on behalf of the Defendants, Team Berry had
their truck towed to Defendants’ garage on or about Monday, July 8, 2019 and went
home to Virginia.

9. After about two weeks, Larry finally informed Team Berry that the engine block that that
Defendants had on hand, was in fact incompatible for their 2012 Kenworth and that they
would look for another.

10. Larry’s two weeks of silence regarding the incompatibility of engine cost Team Berry
two additional weeks of long-haul work forcing them into a substantially worse position
than they were in two weeks earlier because Larry gave Team Berry no indication of

when Defendants could even find a compatible engine block.

Team Berry Complaint v. Saiz Trucking
“
e
oe

Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 4 of 30

a
\

11. Because Team Berry lived out of state in Virginia, were currently out of work because
Defendants had possession of their only truck, Team Berry was completely at the mercy
of the Defendants.

12. Defendants knew or should have known that the engine block they claimed to be on hand
was incompatible before indicating that Defendants had one.

13. Knowing that Team Berry’s only truck was in the Defendants’ possession and that time
was of the essence to repair it to resume their Trucking Business, Defendants should have
determined that the “engine on hand” was incompatible within a day or two after
receiving Team Berry’s truck and notified Team Berry of the same.

14. The fact Defendants did not make the critical determination that the engine was
incompatible for two weeks constitutes gross negligence at best.

15. At worst, Larry intentionally lied about having a compatible block and intentionally did
not inform Team Berry to make sure that they did not take their truck elsewhere to avoid
the delay,

16. Incredibly, after another three weeks (five weeks since leaving their truck), on August 13,
Saiz Trucking forwarded an August 12, 2019 email with invoice # 2316 as an attachment
deceptively “buried” at the bottom of the email requesting $16,925 for the same engine
block Larry negtigently claimed to have five weeks earlier. See EXHIBIT B.

17, After five weeks Team Berry still had no truck to operate their trucking business and no
definitive date their truck would be fixed. See id.

18. Defendants’ “buried” invoice 2316 claimed that engine serial number CM 2350 was a
“Good used Cummins IS15”and deceptively and unilaterally changed the previously
promised one year warranty period to a “30 day warranty” and also unilaterally changed

Team Berry Complaint v. Saiz Trucking
Page’

Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 5 of 30

4

the previously promised “complete engine rebuild” to “New Rod & Main Bearings-
engine only.” EXHIBIT C.

19. Since the engine Defendants ultimately provided Team Berry hed significant mechanical
issues after only 25 days prompting Team Berry to call to Larry to arrange for warranty
work (as explained in more depth below) it’s safe to assume that Defendants unilateral
change to “New Rod & Main Bearings-engine only,” instead of the “complete rebuild”
Larry promised, Plaintiffs’ received substantially less value than they were initially
promised. See Invoice # 2316, EXHIBIT C.

20. These significant unilateral changes that Defendants made to Larry’s oral agreement
pursuant to invoice # 2316 were unknown to Team Berry because they were unabie to
“open” the invoice buried in the email attachment. See EXHIBIT B.

21. Thus, Team Berry was totally unaware of the Defendants significant unilateral changes to
their oral contact with Larry pursuant to the Defendant’s deceptive invoice 2316 buried at
the bottom of the emails. See EXHIBITS B & C.

22. Team Berry-also.reteived,Saiz Trucking’s 8-14-19 Repair Order which conveniently
omits the significant warranty and engine work changes contained in the 8-13-19 email
with invoice 2316 “buried” at the bottom. See EXHIBITS B, C & D.

23. Unaware of the changed terms, Team Berry wired the $16,925.

24. However, shortly after receiving the $16,925, Defendants informed Team Berry that the
engine that was supposed to be purchased with Team Berry’s $16,925, see EXHIBIT C,
was no longer available and that Defendants would continue looking for the same engine
block Larry claimed was on hand 5 weeks earlier on July 6, 2019 in violation of the New

Mexico regulations governing automotive repair shops.

Team Berry Complaint v. Salz Trucking
Page

Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 6 of 30

t

a
é

DEFENDANTS’ DOCUMENTATION CONSISTENTLY: VIOLATE THE NEW
MEXICO AUTOMOTIVE REPAIR SHOP REGULATIONS CONSTITUTING
UPA-VEOLATIONS!
25. Paragraphs 1 through 24 are hereby incorporated by reference as if fully set forth
herein.
26. Section 12.2.6.15 NMAC Enforcement: A violation of these [Automotive
Repair Shop] regulations is a violation of the Unfair Practices Act (UPA).
(Emphasis added.)
27. Team Berry never received the mandatory written repair estimate when they left their
truck in good faith at Saiz Trucking on or about July 8, 2019 in violation of § 12,2.6.10

NMAC wiiieh states:

  
    

aeegeenbiacs een ast naa estimate shalt be weit
retrain age

 

112.2.6.7 Definitions:
A. As used in these regulations, the terms “automotive repair shop” and “repair facifity” are interchangeable and
mean any business or operation engaged in automotive repair or automotive service (including, but not limited to,

tune-up, oil change, window tinting, collision repair or refinishing and installation of new or used automotive parts
and/or accessories).

66-1-4.19. Definitions.
As used in the Motor Vehicie Code:

B. “vehicle” means every device in, upon or by which any person or property is or may be transported or drawn
upon a highway, including any frame, chassis, body or unitized frame and body of any vehicle or motor vehicle,
except devices moved exclusively by human power or used exctusively upon stationary rails or tracks;

Team Berry Complaint v. Saiz Trucking
PageO

Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 7 of 30

28. Had the Defendants provided the written estimate on July 8, 2019 as required by §
12:26:10 NMAC, Teanr Harry Would-have bedi inade‘aware of the significant

changes to Larry’s oid 'yéar warranty-and compleie rebuild (contained in

 

 

repair ship provid Hate do théy-could evaluate the estimate prior to
evén leaving their track: See td.

29. However, Team Berry never received the mandatory estimate from Defendants in
violation of § 12.2.6.10.NMAC. Compare EXHIBITS B, D & E with § 12.2,6.10.

30, Itistéitd: Plaintiffs. suffered from. Defetidants' Cassie “hs

 

Uatid:switch™ that could have

 
 

réijubiénionts putsliit 16:§ 12-2.6.10. -Seeid:

31. Defendants provided no estimate whatsoever until 5 weeks after Team Berry left their
Kenworth in good faith on or about July 8, 2019 in violation of § 12:2.6.10.when
Defendants finally sent their email requesting that Team Berry send $16,925 for the
engine that Larry claimed they had on July 6,2019. See EXHIBIT B the with Invoice #
2316 buried at the bottom of the email EXHBIT C.

32. Defendants EXHIBITS C, D & E never provide the mandatory estimate disclosure that

Plaintiffs EVER orally duthortied the Defendanty’ on janges té their oral contact

 

with Larry to provide a one year warranty Defendants purportedly changed to a 30 day
warranty pursuant to the Defendant’s deceptive invoice 2316-in-violation of'§ 12:2°6.10
NMAC andr AS ti ea

 

33. According to the New Mexico Supreme Court in Salazar v. Mitsubishi, 2008 NMSC

054, which is right on point, the Court states the following regarding the :

Team Berry Complaint v. Salz Trucking
Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 8 of 30

{24} The UPA makes it unlawful, in the conduct of any trade or commerce,
to engage in unfair or deceptive trade practices and unconscionable trade
practices. Section 57-12-3. An unfair or deceptive trade practice is defined
in the UPA as any false or misleading oral or written statement, visual
description or other representation of any kind knowingly made in
connection with the sale, lease, rental or loan of goods or services or in the
extension of credit or in the collection of debts by any person in the regular
course of his [or her] trade or commerce, which may, tends to or does
deceive or mislead any person. Section 57-12-2(D). (Emphasis added.)

In addition, the UPA empowers the attorney general “to issue and file as
required by law all regulations necessary to implement and enforce any
provision of the Unfair Practices Act." Section 57-12-13. Pursuant to this
power, the attorney general has implemented regulations, in part, ‘to deter
unfair business practices within the automotive industry.” 12.2.6.6 NMAC.
These regulations provide that

{i]t is an unfair or deceptive trade practice for an automotive repair
shop to fail to post the major provisions of its warranty policy in a
prominent and conspicuous location within the repair facility and to fail to
provide any person who has purchased automotive repair services with a
written warranty or statement that there is no warranty, if such is the case.

12.2.6.9(A) NMAC.

{25} A violation of the regulations is a violation of the UPA. 12.2.6.15
NMAC. (Emphasis added.)

34. Thus, Larry violated 12.2.6.9(A) NMAC as well as the UPA by orally promising a
one year warranty to entice Team Berry to have Saiz Trucking perform the engine
rebuild while not providing the mandatory written warranty when they dropped off
their Kenworth on or about July 8, 2019 in violation of 12.2.6.9(A) NMAC and the
UPA. See id.

35. Five weeks later Defendants deceptively tried to change it to a 30-day warranty pursuant
to the Defendant's “buried” email invoice 2316 thiviohstis?

 

‘OF § F226 NMAC and then

 

Team Berry Complaint v. Saiz Trucking
PageO

Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 9 of 30

36. Defendants’ documentation, EXHIBITS B, C, D & E also never provide the mandatory

estimate disclosure that Plaintiffs ayer ofally authorised the Deh

 

to their oral contact to provide a one year warranty for a complete engine rebuild which
Defendants purportedly changed to a “30 day warranty” and “New Rod & Main
Bearings-engine only,” without documenting Team Berry’s authorization to make such
changes pursuant to the Defendant’s deceptive invoice 2316‘h vielation of § 12:2.6.10

NMAC & UPA: ‘Sée ise Salazar v. Mitsubishi, supra.

 

dilatory EXbIbHAB; Cj D-& B with the lihandatory Satiiais vequirei

ents of § 12.2.6:10

 

(highlighted tn Bold above af 27 above) and the written waitdnty Wequirements

 

fore also: Violated thé UPA. Seé’§12.2.6.15 NMAC.

38. Defendants also violated § 12.2.2.6.12 NMAC by not documenting whether all parts and
materials used in Team Berry’s eventual substandard engine were new, used or after
market crash parts and therefore the parts are assumed to be new and should have been
warranted as such. Compare Saiz Trucking 9-18-2019 Invoice with EXHIBITS B, C, D

& E which fail to mention anything about the parts used on team Berry's $25,000

engine” whatsoever in violation of § 12.2.2.6.12 NMAC:

 

? Although Defendants do mention the condition of the parts in the engine pursuant to invoice 2316, Le.
“Good used Cummins 1815, S/N CM2350” and “New Rod and Main Bearings-engine only,” see EXHIBIT

Team Berry Complaint v. Salz Trucking
Page?

Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 10 of 30

  

12,2,6.12 Part: A.. JAtis:enwaihifer deceptive ere tice deur’
facitity or, insurance ‘company to fail to‘disclose ar i hie
antpar x p tased orsubiiilt Or aftermarket -ciuali parts,

seeefal

ty of insurance company falls to diseloae 5a

 
 
 
 

 

ch information regarding the

‘in the repair Or service; t it will be assumed: that the parts

shall be warranted ‘as ‘such.

39. Consequently, because Saiz Trucking failed to disclose whether the parts were used or
rebuilt or aftermarket crash paits; it is assitned that the parts installed were new and

 

40. Thus, Defendants violated §§ 12.2.6.10 and 12.2.2.6.12 NMAC and violations of
these regulations constitute violations of the Unfair Practices Act.

41. Additionally, Defendants violated numerous other sections of the UPA by their
actions and inactions pertaining to the purported $25,000 worth or “repairs”
to the Team Berry’s Kenworth that cost them $25,000 for a substandard,

“lemon” engine etc. constituting the following UPA violations:

§ 57-12-2-D(14) using exaggeration, innuendo or ambiguity as to a material fact or failing
to state a material fact if doing so deceives or tends to deceive as well as these other
UPA violations:

(17) falling to deliver the quality or quantity of goods or services contracted for;
and

E. “unconscionable trade practice" means an act or practice in connection with
the sale, lease, rental or loan, or in connection with the offering for sale, lease, rental

or loan, of any geeds or services, including services provided by licensed
professionals, or in the extension of credit or in the collection of debts that to a
person's detriment:

(1) takes advantage of the lack of knowledge, ability, experience or capacity of a
person to a grossly unfair degree; or

(2) results in a gross disparity between the value received by a person and the price
paid. (Emphasis added.)

WHEREFORE, Plaintiff's respectfully request that the Court:

 

C, Team Berry was notified shortly thereafter that that that particular engine had been sold and was uot the
engine used in violation of § 12.2.2.6.12 NMAC.

Team Berry Complaint v. Saiz Trucking
Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 11 of 30

1. Award Plaintiff's damages in an amount determined by the Jury or an amount three times
the damages if the Jury determines such UPA violations were willful based upon the |
Defendants’ egregious, unlawful and unethical conduct;

2. Award mandatory attomey’s fees and costs pursuant to the UPA;

3. Provide any other relief deemed just under these extraordinarily egregious circumstances.

BREACH OF CONTRACT

42. Paragraphs | through 41 are hereby incorporated by reference as if fully set forth
herein.

43, Defendants’ intentionally breached their oral agreement Larry made on or about July 6,
2019 with Team Berry at Cummins to perform the same “complete rebuild” Cummins
offered using new Cummins parts warranted for one year when Defendants unilaterally
tried to change the promised one year warranty and completely rebuild their engine to a
30 day warranty and “New Rod & Main Bearings-engine only,” pursuant to the
Defendant’s deceptive invoice 2316 dated 8-12-19. See EXHIBIT C.

44. About ten weeks after Team Berry left their Kenworth to be repaired by Defendants,
Don & Penny Berry were finally able to pick up their Kenworth from Defendants on
September 19, 2019, which is documented by the Albuquerque Landstar Inspection,
EXHIBIT G.

45. Only twenty-five days later Team Berry notified Larry on or about October 14, 2019 that
they had significant concerns about the engine Defendants installed and that it needed
warranty work.

46. Thus, on or about October 14, 2019 Larry was aware that Defendants had a duty to

page 10

perform the warranty work on Team Berry’s truck pursuant to their July 6, 2019 one year

Team Berry Complaint v. Saiz Trucking
Page 11

Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 12 of 30

oral agreement and even pursuant to the deceptive 30 day warranty as stated in invoice

2316 and as a matter of law pursuant to § 12.2.2.6.12 NMAC cited above for not
designating the condition of the parts in Plaintiffs’ long overdue inferior engine.

47. However, although Larry acknowledged that their truck was still under warranty, he
insisted that any warrantee work had be performed at Defendants’ Albuquerque shop and
if Team Berry had any work done elsewhere, they would have to pay for it themselves.

48. In other words, if Saiz Trucking did not perform the warranty work in Albuquerque,
Team Berry had no warranty coverage by Saiz Trucking whatsoever contrary to
Defendants written invoice documenting at least a 30-day warranty, See EXHIBIT C,
Saiz Trucking Invoice 2316.

49. Saiz Trucking Invoice 2316, EXHIBIT C, unlawfully omitted the material fact that all
warranty work had to be performed at the Albuquerque shop constituting deceptive and

unconscionable business practices under the New Mexico Unfair Practices Act

50. Nevertheless, Team Berry went out of their way in good faith to find a load that would
allow them to stop in Albuquerque for the warranty work on the way to their load’s
destination.

51. Team Berry did so in good faith despite the obvious mechanical problems with
Defendants’ substandard engine that Defendants knew or should have known made it

questionable as to whether Team Berry would even be able to make it to Albuquerque for
the warranty work.

 

3 See NM UPA a8 RON. mane exsegerwions innuendo or ambiguity as to a material factor
fait a natert or tends to deceive. (Emphasis added.)

 

Tear Berry Complaint v. Saiz Trucking
Page 12

Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 13 of 30

52. When Team Berry arrived in Albuquerque for the warranty work, Larry took their truck
on a short “test drive,” after which he outrageously told Team Berry in bad faith that

there was nothing wrong with the engine and that engine noise and excessive vibration
was due to the way they drove the truck in spite of the fact that Mr. Berry had over fifteen
years and three million miles on the road at the time.

53. Contrary to Defendants’ self-serving misdiagnosis of Team Berry’s engine, Larry and or
his mechanic knew or should have known that Team Berry’s engine had significant
mechanical problems, which without the warrantee work Team Berry specifically came
out of their way to Albuquerque seeking, engine failure was imminent.

54. Defendants’ outrageous failure to provide the warranty work when notified after only 25
days or so violated their contractual duty to honor the one-year oral warranty
promised by Larry or at least Defendants’ written 30-day warranty. See EXHIBIT
C, Saiz Trucking Invoice # 2316.

55. Defendants’ outrageous failure to provide the warranty work in good faith when Team
Berry expressly took the truck to Albuquerque for that purpose at great risk considering
their engine problems in violation of Defendants’ oral and written contracts, created a
self-fulfilling prophesy that Team Berry would end up stranded once again in Knoxville
Tennessee without a truck to earn living which occurred within a month on
contrary to Larry’s claim there was “nothing wrong” with the engine.

56. Defendants’ refusal to honor their own warranties while the engine was still covered by
their oral one-year warranty and their 30-day written warranty resulted in unnecessarily

stranding Team Berry which should have been avoided. See EXHIBIT C.

Team Berry Complaint v. Saiz Trucking
Pagel 3

Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 14 of 30

57. When Team Berry called Larry from Knoxville regarding the complete failure of their
substandard engine Defendants’ provided and asked him what Saiz Trucking was going
to do to help pursuant to Defendants’ warranty obligations, Larry outrageously “hung
up” on Team Berry.

58. In so deing, Larry intentionally breached Defendants’ contractual obligations
pursuant to the oral one-year warranty and did not even honor their written 30-day
warranty in bad faith and in violation of their contractual duty to honor it. Sce
EXHIBIT C.

59. Especially disturbing is the fact that Team Berry notified Larry that warranty work was
necessary on or about October 14, 2019, only 25 days after picking up the truck on 9-19-
19 well within the written 30-day warranty period. See EXHIBIT C.

60. Because Larry outrageously refused to honor Defendants’ thirty day warranty unless
Team Berry had the work done at Defendants’ Albuquerque shop, Team Berry was
forced to shop around for four days to find a load that would allow them to stop in
Albuquerque for the Defendants to perform warranty work on the way to their
destination. See EXHIBIT H, Plaintiffs’ freightbill history documenting Plaintiff's
itinerary allowing them to travel through Albuquerque for the Defendants to perform
their contractual warranty work which was intentionally breached by Defendants’ claim
that there was “nothing wrong” with their engine.

61. EXHIBIT H shows that on October 18, 2019 Team Berry travelled from New Jersey to
pick up a load in Pennsylvania to be taken to Rialto California which allowed them to
Stop in Albuquerque on the way for the warranty work which Defendants falsely claimed
was unnecessary on October 22, 2019.

Team Berry Complaint v. Saiz Trucking
Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 15 of 30

62. Defendants’ also outrageously refused to honor Team Berry’s oral and written warranties
(as well as the warranty on Defendants’ unspecified condition of the repair parts pursuant
to § 12.2.2.6.12 NMAC) again in November intentionally violating their contract with
Team Berry in bad faith warranting significant punitive damages to punish Defendants
and deter future shameful behavior. See Akins v. United Steel Workers, (NM S.Ct
2010)237 P.3d 744 at 9 {1}:

{1} In virtually all claims sounding in tort, our commen law permits punitive damages

where appropriate to punish cutrageous conduct and to deter similar conduct In the
future.

63. Defendants’ horrendous, abusive, unethical and dangerous conduct towards Plaintiffs
certainty warrants significant punitive damages to punish such outrageous conduct and
to deter similar conduct in the future.

64. Since Defendants have been sued numerous times over the years and apparently have an

~ existing suit still pending (Steve Winer et al. v. Larry P. Salz, D-202-CV-2019-00148 filed 3-
18-20 ), it appears that Defendants’ egregious conduct illustrated herein are indicative of
a pattern and practice warranting significant punitive damages to punish such outrageous
conduct and to deter similar conduct In the future.
WHEREFORE, Plaintiff's respectfully request that the Court:

1. Award Plaintiff's damages in an amount determined by the Jury.

2. Award punitive damages in an amount determined by the jury for the Defendants’
egregious, unethical and outrageous conduct;

3. Provide any other relief deemed just under these extraordinarily egregious circumstances.

LOSS OF USE & LOSS OF WAGES

14

65. Paragraphs 1 through 64 are hereby incorporated by reference as if fully set forth
herein.

Page

Team Berry Complaint v. Salz Trucking
Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 16 of 30

66. Salazar v. Mitsubishi, 2008 NMSC 054, supra, is also right on point regarding Team
Berry’s loss of use of their Kenworth and therefore their joint inability to pursue their
long-haul trucking livelihood for both Penny & Dona Berry for 10 weeks before
Defendants returned their truck. See id.

67. Additionally, both Penny & Don Berry once again lost the use of their Kenworth and
therefore their long-haul trucking livelihood when their Kenworth broke down

irreparably only about two months after picking it up from Defendants originally on 9-
19-19 and only about a month after Larry/Defendants outrageously refused to perform
warranty service on October 22, 2019. See EXHIBIT H irrefutably showing Plaintiffs

went out of their way to have warranty work performed in Albuquerque which
Defendants’ refused to perform in bad faith.

68. Team Berry lost the use of the Kenworth forever as it was not cost effective to try and
rebuild another engine for the 2012 Kenworth and lost wages for both Dona & Penny for
only another three weeks until they prematurely hed to replace their Kenworth on or
about November 12, 2019. See EXHIBIT I

69. The facts in Salazar are eerily similar to the case at bar:

{1} Defendant D.W.B.H., Inc., d/b/a Santa Fe Mitsubishi (Mitsubishi), installed a used engine
in Plaintiff Sandra Salazer's car. Salazar sued Mitsubishi, alleging that the used engine
smoked and lost oil from the moment the car was retrieved from Mitsubishi until it
ultimately ceased to work approximately three months after its Installation. Following a
bench trial, the trial court found that Mitsubishi had breached express and implied warranties
and violated the Unfair Practices Act (UPA), NMSA 1978, §§ 57-12-1 to -22 (1987, as
amended through 1999), and awarded Salazar compensatory damages, punitive damages,
and attorney fees, but denied to award her damages for the loss of use of her vehicle.
Mitsubishi appealed this adverse judgment to the Court of Appeals, which reversed the trial
court. We granted certiorari and conctude that there fs substantial evidence to support
the trial court's award of compensatory damages under the theories of breach of the
implied warranty of merchantability and violation of the UPA. We therefore reverse the
Court of Appeals and remand for its consideration of the iIsaues concerning punitive
damanes, attorney's fees, and loss of use damages. (Emphasis added.)

Page L5

Team Berry Complaint v. Salz Trucking
16

Page

Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 17 of 30

70. Consequently, Team Berry is entitled to loss of use damages and lost wages for the
eight weeks due to the ten week delay before finally obtaining the Kenworth from
Defendants minus two weeks that a competent mechanic could have rebuilt an

engine and installed it and an additional weeks after the Kenworth broke

 

down permanently before they could replace it and get back on the road.

WHEREFORE, Plaintiff's respectfully request that the Court:

1, Award Plaintiff's damages for loss of use and lost wages in an amount determined by the
Jury

2. Award punitive damages in an amount determined by the jury for the Defendants’
egregious outrageous conduct;

3. Provide any other relief deemed just under these extraordinarily egregious circumstances.

Respectfully Submitted,

/S/ Electronically Signed Ed Meintzer
Ed Meintzer

Meintzer Law Firm

417 Hwy 314NW

Los Lunas, NM 87031

(505) 865-9702

Team Berry Complaint v. Saiz Trucking
Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 18 of 30

Payment terms are 30 days from invoice date unless otherwise
agreed upon in writing. Remit to:
Cummins Sales and Service

CS scone

\LBUQUERQUE NM BRANCH
_ 1921 BROADWAY NE
ALBUQUERQUE, NM 87102-
(505)247-2441

3ILL TO

DON BERRY
3737 VIRGINIUS DR
VIRGINIA BEACH, VA 23452-

 

P.Q, Box 912138

Denver, CO 80291-2138

EXHIBIT &

OWNER

DON BERRY
3737 VIRGINIUS DR
VIRGINIA BEACH, VA 23452-

ESTIMATE

 

REMIT TO: P.O. Box 912138
Denver, CO 80201-2138

 

 

 

PAGE 10OF 3

 

 

 

“* CCARD **
DON BERRY - 757 618-5835
GATE CUBTOMER ORDER NO, DATE IN SERVICE ENGINE MODEL PUMP NO. EQUIPMENT MAKE
06-OCT-2020 CHECK 25-FEB-2011 (SX15 CM2250 KENWORTH
CUSTOMER NO. CHIP VIA FAIL DATE ENGINE @ERtAL NO. CPL NO. EQUIPMENT MODEL
897792 05-JUL-2019 79459793 T600 SERIES
REF. no. SALEOPERBON PARTS DIP. WILEAGEMOURS PUMP CODE Unit WO,
138221 1677160 /0 568072

iPr it Rah Ey { Pitan es i “QUANTIIY PART

Reet sis) aL iF Pict t
eed) " Fi vr ren 5
eT: ] ity VS E a

 

ORDERED PORLTRED) SshlPReo NUTIGEK
OSN/MSN/VIN iXKAD49X8CJ301022

COMPLAINT 1. AIR DRIER GOES INTO PURGE CYCLE AND WILL NOT GO BACK TO BUILDING
AIR AGAIN, PURGE VALVE STAYS OPEN
2. EXHAUST LEAK BEHIND TURBO
3. CHECK THAT OIL SYSTEM PRESSURE IS IN SPEC
4, QUOTE REPLACING THE CRANKCASE FILTER

__ JSE FOUND EXHAUST LEAK AT BELLOWS

FOUND AIR GOVERNOR NOT SENDING SIGNAL TO DRYER, AND BLOW OFF
VALVE STICKING.

FOUND OIL PRESSURE SENSOR WICKING WITH OIL. FOUND LOW OIL PRESSURE

#4 MAIN BEARING SPUN INSIDE BLOCK

FOUND EXHAUST LEAK AT BELLOWS, FOUND AIR GOVERNOR NOT SENDING
SIGNAL TO DRYER, AND BLOW OFF VALVE STICKING. FOUND OIL PRESSURE
SENSOR WICKING WITH OIL. FOUND LOW OIL PRESSURE, NEED TO PROCEED
WITH TS.

-LOCATED JOB. -LOCATED OIL TURTLE. -DRAINED OIL. -REMOVED HARNESS
AND OIL DRAIN LINE. -REMOVED OIL PAN BOLTS. -DROPPED THE OIL PAN
PULLED UNDER UNIT FOUND MEATAL COOPER OR METAL SHAVINGS INSIDE
PAN, -WILL NEED TO GONTINUE REMOVING MAINS AND OIL FILTER, -WILL NEED
TO IN SPEC CRANK AND INTERNAL PART DAMAGE. MK985 -JSA 7-9-19 -
CLEANED AND PICKED UP WORK AREA FROM OIL SPILL AND SET SHOP TOOLS
BACK AFTER CLEANING WITH POWER WASHER.

CLEANED WORK AREA, -REMOVED OIL PICK UP TUBE, AND STIFF PLATE. -
REMOVED MAIN CAPS #1,44,#7, VISUAL SCORING ON ALL MAIN CAPS, #4 MAINS
SPUN INSIDE BLOCK, DURING REMOVAL OF #4 CAP UPPER AND LOWER MAIN
CONNECTED TOGETHER AND CAN SEE TANGS CONNECTED, MAIN SPUN BLOCK
IS NOT REUSABLE, PROPER REPAIR WILL NEED TO REPLACE ENGINE WITH
FUEL READY, DUE TO METAL MATERIAL CONTAMINATION IN OIL COULD MADE IT
THRU COMPONENTS THRU OUT ENGINE, LONG BLOCK IS NOT AN OPTION,
UPLOADED PICS OF DAMAGED PARTS ON CSS.

CLEANED AND PICKED UP WORK AREA FROM OIL SPILL AND SET SHOP TOOLS
Completion date : 06-Jul-2019 07:31AM. Estimate expires : 04-Aug-2019 09:08AM.

Billing inquiries? Call (303)927-2116 or email RockyMountainCredit@cummins.com

THERE ARE ADDITIONAL CONTRACT TERMS ON THE REVERSE SIDE OF THIS
DOCUMENT, INCLUDING LIMITATION ON WARRANTIES AND REMEDIES, WHICH ARE
ESSLY INCORPORATED HEREIN AND WHICH PURCHASER ACKNOWLEDGES HAVE
__. READ AND FULLY UNDERSTOOD.

CORRECTION

AUTHORIZED BY (print name) SIGNATURE DATE
Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 19 of 30

Sales and
Service

\LBUQUERQUE NM BRANCH

4921 BROADWAY NE
ALBUQUERQUE, NM 87102-
(505)247-2444

Payment terms are 30 days from invoice date unless otherwise
agreed upon in writing. Remit to: ,
Cummins Sales and Service

P.O. Box 912138

Denver, CO 80291-2138

ESTIMATE

 

REMIT TO: P.O. Box 812138
Denver, CO 60291-2138

 

 

 

 

 

 

 

3ILL TO OWNER
DON BERRY DON BERRY
3737 VIRGINIUS DR 3737 VIRGINIUS DR PAGE 20F 3
VIRGINIA BEACH, VA 23452- VIRGINIA BEACH, VA 23452- * CCARD “*
DON BERRY - 757 618-5835
DATE CUSTOMER ORDER WO, DATE IM SERVICE EMQINE MODEL PUMP NO, EQUIFMERT MAKE
06-OCT-2020 CHECK 25-FEB-2011 1SX15 CM2250 KENWORTH
CUSTOMER HO. SHIP VIA FAIL DATE ENGINE GERIAL NO. CPL NO. EQUIPMENT MODEL
897792 05-JUL-2019 79459793 T600 SERIES
REF. WO. BALESPERSON PARTS DISF. MILEAGEMOURS PUMP CODE UNIT MO.
1386221 1677160/0 566072
Prana Seca tu Stitt y i Mert a re TL Reese : URI ERICE BEOES
OSN/MSN/VIN 1XKAD49X6CJ301022
BACK AFTER CLEANING WITH POWER WASHER.
COVERAGE CUSTOMER BILLABLE
DIAGNOSTIC CHARGE: $41.53
~~ 1 O 4026684 GASKET,OIL PAN CECO 212.40 212.40
13 0 VV705290 PREMIUM BLUE 15W40 BULK RM-VALVOLINE 13.11 170.43
1 0 275491 D-2 GOVERNOR RM-OTHER 16.67 16.67
1 0 BELLOWS BELLOWS C1-NSPART3 353,59 353.59
1 0 DR6S592RX ENG ISX 15 10 B 485q@1800 DRC 34,192.50 34,192.59
1 0 DRB588D ENG ISX 15 EPA 2010 CLEAN 9,750.00 9,750.00
-1 0 DR6588D ENG ISX 15 EPA 2010 DIRTY 9,750.00 - 9,750.00
14 0 CC36077 OAT FLG 16.32 226.48
4 0 SORIB4A FREON 30 LB RM-OTHER 12.93 51.72
1 0 MISC BELTS & AIR FILTERS C1-NSPART4 1,400.00 1,400.00
HOSES
PARTS: 36,625.79
PARTS COVERAGE CREDIT: 0.00CR
TOTAL PARTS: 36,625.79
SURCHARGE TOTAL: 0.00
LABOR: 7,279.72
LABOR COVERAGE CREDIT: 0.00CR
TOTAL LABOR: 7,279.72
MISC.: 300.00
MISC. COVERAGE CREDIT: 0.00CR

Completion date : 06-Jul-2019 07:31AM. Estimate expires : 04-Aug-2019 09:08AM.
Billing Inquiries? Call (303)927-2116 or amall RockyMountainCredit@cummins.com

THERE ARE ADDITIONAL CONTRACT TERMS ON THE REVERSE SIDE OF THIS
~ IMENT, INCLUDING LIMITATION ON WARRANTIES AND REMEDIES, WHICH ARE
=ESSLY INCORPORATED HEREIN ANO WHICH PURCHASER AGKNOWLEDGES HAVE

Eco READ AND FULLY UNDERSTOOD.

AUTHORIZED BY (print name}

SIGNATURE,

DATE.
Case 1:21-cv-00216-MV-KK

Gi sis

\LBUQUERQUE NM BRANCH

1921 BROADWAY NE
ALBUQUERQUE, NM 87102-
(505)247-2441

sILL TO

DON BERRY

3737 VIRGINIUS DR
VIRGINIA BEACH, VA 23452-

Document 1-1 Filed 03/11/21 Page 20 of 30

Payment terms are 30 days from invoice date unless otherwise
agreed upon in writing. Remit to:
Cummins Sales and Service

P.O. Box 912138

Denver, CO 80291-2138

OWNER

DON BERRY
3737 VIRGINIUS DR
VIRGINIA BEACH, VA 23452-

DON BERRY - 757 618-5835

ESTIMATE

 

REMIT TO: P.O. Box 812138
Denver, CO 80201-2138

 

 

 

PAGE 30F 3
*~ CCARD**

 

 

 

 

 

 

BATE CUSTOMER ORDER WO. DATE IN SERVICE ENGINE MODEL PUMP NO. EQUIPMENT MAKE
08-OCT-2020 CHECK 25-FEB-2011 ISX15 CM2250 KENWORTH
CUSTOMER NQ, SHIP VIA FAIL DATE ENGINE SERIAL NO. CFL NO, EQUIPMENT MODEL

897792 05-JUL-2019 78459793 T6C0 SERIES

REF. MO, SALESPERSON PARTS DIuP. MILEAGENHOURS PUMP CODE UNIT NO.

138221 1677160 /0 566072
Seen t 6 t , cf il bs tet eee
Prrenenivia payed HM Aner Ta re ereen ie ted | faa t Pit PRICE FUR pati tre
OSN/MSNIVIN 1{XKAD49X8CJ301022
TOTAL MISC. 300.00
ELECTRONIC TOOLING FEE 50.00
HAZ WASTE DISPOSAL 100.00
; SHOP SUPPLIES 150.00
— CITY 890.71
LOCAL 624.94
STATE 2,265.53
Completion date : 06—Jul-2019 07:31AM. Estimate expires : 04-Aug-2019 09:08AM.
Billing Inquiries? Cal! (303)927-2116 or email RockyMountainCredit@cummins.com
THERE ARE ADDITIONAL CONTRACT TERMS ON THE REVERSE SIDE OF THIS
P° ~ IMENT, INCLUDING LIMITATION ON WARRANTIES AND REMEDIES, WHICH ARE SUB TOTAL: 45,147.04
2SSLY INCORPORATED HEREIN AND WHICH PURCHASER ACKNOWLEDGES HAVE TOTAL TAX: 3,481.18
boon READ AND FULLY UNDERSTOOD. ‘
TOTAL AMOUNT: US $ 48,628.22

AUTHORIZED BY (print name),

SIGNATURE

DATE
Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 21 of 30
9n1200 3 . ‘Yahoo Mail - Fwd: invoice 2316 for Engine Purchase from Selz Trucking & Earthmoving INC

Fwd: Invoice 2316 for Engine Purchase from Saiz Trucking & Earthmoving INC

From: O° Thompson Gitwnx2@solcom)

To: teembenyva@yahoo.com EXHIBIT B

Date: Tuesday, August 13, 2619, 14:12 AM EDT

Thanks for taking my cxtl Mr. . Hare is the invoice oir.
Kvdly et ma Kno You've rooenead

D’ Thomason

Satz Trucking 4 Garthmoving Inc
505*315*4111

Fax: 505*826"1200
Jhenz2@acl.com

 

Fenx Rownagagmed.com

; teambenyipyshoo.cem

Sent: 8/42/2019.4:33;28 PM Mountain Standard Time

Subject Invoice 2316 for Engine Purchase from Saiz Trucking & Earthmoving ING

Salz Truching & Earthmoving INC

Invoice Oue-oer2cora Amount Due: $1 6,925.00

Mr. Barry,

Pioase find attachod our invoice 2316 for Engine Purchase fo $16,026.00. Kindly
provide us with proof of wired funds at your carliost convenience.

We thenk you most kindly for your busineze! Do low that ft te epprociated
much and hope we can he of servics again! vey

Kindly, PLEASE respond that you are In receipt of this communication (o the
FROM address above al ptwn2z2@e2ol.com. Thank you in advance for tha
ecknowedgement,

Sincerely,

Cal: 605-318-4111
Fe: 506-428-1200

Saiz Trucking & Earthmoving
805-450-723 for Lany Sait’ Preaidont

  

 

) 2308 fom Sa Tcing_tartmong Nc 20 pat WA

  

Aa
Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 22 of 30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

; ™ ~y
Saiz Trucking & Earthmoving INC ‘Invoice |;
7658 Cliffside Or NW Date invoice #
, NM —
Mboqveraus, NM 87105 EXHIBIT C pRB za18
88 To P.O, Nureber Tonnes
Don Beny Ove 6n receipt
3737 Dr
‘Virginia Beach, VA 23452 bontract & Dus Dato
82/2019
Project or ob: Engine #CM2350
Part Sale 4.00 f One (1) Engine Assembly #SV-1813-4 18,500.00 16,500.00
* Yaar: 2015
“SA: CM2360
"HP: 825,
* New Rod and Main Searings-engine only
* Misage: 469,065
* 30 Day Wanenty
Defvery Charge 1.00] Delivery Charge 425.00 425.00
NO Seles Tax dua to Oct-of-State Customer
Subtotal $16,925.00
NM Salen Tax (7.5%) $0.00
Phone € Fax # E-mail
505-450-7252 605-823-1200 Flwm2gfectcom PaymentaiCredite fe
Balance Due: ‘$16,925.00

 

 
Case 1:21-cv-00216-MV-KK Documenti-1 Filed 03/11/21 Page 23 of 30

EXHIBIT D

se

retry

f : one y Tatra tea
ae s eae re a 3
ath be ex base c P

 
,
LARRY SAIZ
HOLE 19) 450 Tar
1 ery SAG: a
TiS 1. eye

Troceme &.

 

ITEM DESCRIPTION QTY UNITPRICE AMOUNT

 

Part Cummins ISX15 ENgine 1 $25,000.00 $25,000.00
Serial#; 79553423
450 Horsepower

Subtotal . $25,000.00
Sales Tax 0.00
Total $25,000.00

Customer Has Paid In Full

“, 5 “04%

ee sy GAA

 
 
Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 26 of 30

Landstar Transportation Logistics, Inc. TRACTOR/STRAIGHT TRUCK (with air drum or air disk brakes) Inspection - 49 CFR 396.17

13410 Sunon Park Drive South, Jacksom Bie, Florida 32224

 

 

nl teal Owne wanker OT

 

 

 

 

 

 

 

 

 

 

Trepection Factly: 70 Aguquerg.n
City and Snte: 2601 University Givi. NE, Aibuquesque, Nid 87107 EXHIBIT q Vebicte Make: Kw
Vebicle Mode] & Year: 7 Engine Manufacture Year. 12
#s INSPECTOR to SECIS IM EZOTION SO8 OTHER {located oa the engine plats)
Repair Date(s): Odometer.
Inspection Date: SHB/2018 rs Ora] 1677258

 

Report f Failed Inspections IMMEDIATELY ~ CALL 800-872-9543 — 24/7

and the following list of componcms are tp be

inspocted per the criteria listed

TH Cr Pes pat? and Appeaten Gee subtepeer Be Minimum Palodie Inspection Standands (see duck of fori).

Minimum Pertodic Inspection Standards, Appendix G to Subchapter B

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

i a. Servico Brakes, Laings Gleck Adjusters, stn
Z b, Parking Grake Syatem
f c Brake Onams or Retoms
f. d@ Breke Hose
zy. @ Brake Tubing
Z 7. Low Pressure Weming Devices
/ p. Tractor Provoction Valo fait onto tho roadway. ” oom oan excised
¢ h, Air Compressor 7. STEERING MECHANISM pn ntepey cea tes t ton or vition
A j. Hydrendic Bratces Z b. Steering Column
¢ k. Vacuum, Systens ¢ © FrontAde Bagm and AS Staszing v Aary powor unt that has an inoperative
L_Audible Air Lenk Components Other Than Steering wiper, or missing or demoges parts
2, COUPLING DEVICES Column that render ft ineffective.
: coon Wheel. Ubpet 7 4. Steering Gear Box ea
v b, Fifth Wheel - Lower wv 6. Pitnan Ann
A ©. Pintle Hooks Z f. Power Seong ¢ “nee Matunction Lap oo
| ¢ Saddin- Mounts v @. Bail and Socket Desh
—— EXHAUST SYSTEM z bh. Tio Rode and Drag Links Leet
v a, Any oxhaust syaism cotermined v 4 Nuts Restlective tape required on trectors
to be leaking eta point fonward of i. Strering System ¢ manufactured efter July 1, 1997
or directly below the crivertsineper mie « SUSPENSION Rod & vitite Tepa on Mud Fizp Brackets
compartment ¢ &. Any U-bolt{s), spring hanger(s), or
¢ b, No part of the exhaust system of eny ether axe positioning partis) cracked,
motor vehicte shail be so focnied as broken, loose or missing resutting
would be Skely to resut in buming, in hitting of an ade trom tts normal
cherring, or damaging the olacticel positon.
witing. the fuel supply, or eny com 7 b. Spring Assemibly
bustibte part of tho mater vehicte. é ¢. Torque, Radius or Tracking Components, f
ae « Pil. SYSTEM ae °- FRAME |
¢ a. Visible Isak / a. Frame tembers
7 b. Fuel tank fRler cap missing ¥ b. Drivesheh / Drivetrsin Components
7 ¢. Fuel tank secursly cttechod ¢ G The and Whoo Clearance a. Driver Side
inspect’ Sigetare bs Date: _09/ 19/19 Conmania:

 

[certify 1 heve inspected che equipment sted shove in accontance with9 CFR 396.17 & Appendix G -
Federsl Periodic Inspection Steadards

°

Operator's Signatare:

OB) _ 107 719

 

I: A a 7

 

  
 

 

 

 

 

* Receipts required for all repairs *

ALL 800-872-9543
‘FAX 904-390-1212

New Lease (1) Trade Of Equipmens
If checked: Biectronis Control Engine (ECU)? 15
Diagnostic Port tus 6Pin C3 OR 9 Pin

ume [6 [6/60f7] 2)
SERIAL#: 3]o}1/0/2]2|

ucnsee(2 [71412] 710 |

 

 

 

 

 

O ves
Brake Spot-Chak Used No |

STEER TIRE SIZE LPZ2S
DRIVE TRE SIZE LP225 _____.

eames Bin Gg

NIN
1 1/2

mek 8
tg] 3 | {ne

Soca

 

 

 

 

 

848

Re

 

 

 

SHORT STEOKE
LONG STERE

 

 

 

 

 

  

YS T°
Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 27 of 30

 Ed_ Meintzer@hotmall.com
rls

™ From: Penny Berry <teamberryva@yahoo.com>
_ Sent: Monday, October 12, 2020 9:14 AM
™ To: Ed Meintzer
Subject: Fwd: freightbill history
EXHIBIT H

Sent from my IPhone

Begin forwarded message:

From: “Fye, Laura” <lfye@landstar.com>
Date: October 12, 2020 at 11:02:11 AM EDT

To: “teamberryva@yahoo.com’ <teambe ahoo.com>

Subject: frelghtbill history
DP510L LANDSTAR 10/12/20
LFYE Tractor History Inquiry 10:53:18

Tractor #566072 Status OUT OF SERVICE
~ FC Fret Bill# Date Time City St Miles Trailr Truck Oper

FX 10/16/19 16:03 GREENEVILLE TN 0

FX 10/17/19 22:40 WINCHESTER VA 0

DU BWS 3576760 10/18/19 6:30 JERSEY CY NJ 817 694922 BERRYD1
PT OLL 4845889 10/18/19 12:00 ALBURTIS PA 98 694922 BERRYD1
FX 10/18/19 20:46 WYTHEVILLE VA 0

   
 

FX 10/19/19 15:07 NORTH LITTLE AR 0

FX 10/20/19 6:03 AMARE x 0

FX eRe eerie oe scNNE < fata

FX 10/23/19 7: SS BARSTOW cA

DU OLL 4845889 10/23/19 8:00 RIALTO CA 2619 694922 BERRYD1 +

F3=Exit F6=Restart F12=Previous

Laura Fye
Loss Prevention Coordinator, Safety Services
Landstar Transportation Logistics. Inc.
Phone: 800-872-9496

_ 800-972-5130

Emai!: Ifye@landstar.com
Case 1:21-cv-00216-MV-KK Documenti1-1 Filed 03/11/21

EXHIBIT |

Phone: (865) 546-9553

Page 28 of 30

FLEET COPY: 1
POSTED: 11/13/19 01:36 pm UTC

PACTAR

The Peterbilt Store - Knoxville
5218 Rutledge Pike Knoxville, Tennessee 37324

 

 

 

 

 

 

Case Number: 5611677 - Repair Order Number: 96567 SOLUTIONS
Purchase Order Number: n/a
Service Writer: Beard, Bridgett - Gase Date: 1112/19 12:25 pm UTC

TeamBery  —~C~S~S ~ {Unit #566072 re _
é “ eo
Address: 3737 VIAGINUS DRIVE | Assat: 2012 Kenworth T600 Miles 1,693,015

VIRGINIA BEACH, VA 23452 Serial #: CJ301022 Warranty Start: 2/25/2011
Phone: (757) 618-5835 ; VIN: 1XKAD49X8CJ201022 in Service: 8 Years 8 Months
Fax: EngIne: CUM ISX
Cust #: 00119 Engine Hours: 14902
iat in oe same <= ae - J er ier iw

 

_ Drivashafts 20 - 2400
Parts: (1.0) KIT

Complaint:
CHECK DRIVELINE FROM TOW,

Correction:
‘INSTALL DRIVE SHAFT THAT WAQS REMOVED FOR TOWING.

lEngine 40 - 4500
i parts: (1.0) ADHESIVE-THAEADLOGKER RED 6M, (1.0) ENG-ISXCUM 15
'40 B 450@1800 Core: $12,046.32, (1.0) GASKET M42-1002, (12.0) BOLT-
‘HEX SL NYL 7/16-14NCX1-, (12.0) SANDING PADS, (14.0) BRAKE CLEAN
"NON-CHOL PALLET, (14.0) COOLANT-TRP ELG 50/50, (48.0)
LUBRICANT-OIL DELO 400LE SAE

i ‘Complaint:
i | CUSTOMER STATES THEY HAD THE MOTOR GHANGED A COUPLE

‘MONTHS AGO. STATES UNIT MADE A LOUD NOISE AND THEN MOTOR
i ‘STOPPED. CHECK AND ADVISE.

| Correction:
: DIAG ENGINE. R&R ENGINE WITH REMAN ENGINE..

Notes: {11/12/2019 at 12:30 pm UTC) - Unit 566072 was checked in at The Peterbilt
Store - Knoxville, arrival time: unknown. NOTE: We will get unit pulled in as soon
&s possible, (nank you.
Repair status set to Checkea-in.
[11/13/2019 at 01:36 pm UTC] - Approval Requested for the estimate version 1,
total $61,093.67. Vi Sti ;
Repair status set to Hold (auth).

  
  
  

Labor

$80.00:

  

$19.88}

$0.00: $99.88

{$7,200.00 $36,070.16] $12,046.92/ $55,316.48

\
|
|
|

|
|

Parts: $36,090.04

Labor: $7,280.00
Core: $12,046.32

Haz. Waste: $5.00
Shop: $250.00
Freight: $250.00
Tax: $5,172.31

a
TOTAL: $61,093.67

 

This estimate is subject to teardown and inspection and is valid for 30 days from date above. |, the undersigned, authorize you to pertorm the repairs and tunish
the necessary materials. | understand any costs verbally quoted are an estimate only and nol binding. Your employees may operate vehicle for inspecting, testing

and delivery at my risk. You will not ba responsible for loss or damage to vehicle or articles left in it, AUTHORIZED BY:
DATE:__/

eal fo

 
Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 29 of 30

s

STATE OF NEW MEXICO
COUNTY OF BERNALILLO
SECOND JUDICIAL DISTRICT

DON BERRY, PENNY BERRY,
DBA TEAM BERRY INCORPORATED, A
VIRGINIA CORPORATION,

Plaintiffs,

Vv.

LARRY SAIZ,

SAIZ TRUCKING & EARTHMOVING,

A NEW MEXICO CORPORATION.,
Defendants.

JURY DEMAND

‘ *
4

FILED

2ND JUDICIAL DISTRICT COURT
Bernalillo County

1/20/2021 12:05 PM

CLERK OF THE COURT

Patricia Serna

No: _0-202-CV-2021-00423

 

Comes now, Plaintiffs, by and through their attorney of record, MEINTZER LAW FIRM, Ed

Meintzer and hereby demands a six-person Jury.

Respectfully Submitted,

Electronically Signed /S/ Ed Meintzer

Ed Meintzer
MEINTZER LAW FIRM
417 Hwy 314NW

Los Lunas, NM 87031
(505)865-9702

ed_meintzer@hotmail.com

| hereby certify that a true and correct copy of the foregoing was sent to Defendants via certified mail
return receipt request and or via e-mail and or fax and or personal service if necessary, on this

day of January 2021.
Case 1:21-cv-00216-MV-KK Document 1-1 Filed 03/11/21 Page 30 of 30

‘ ¢
‘ e

FILED

2ND JUDICIAL DISTRICT COURT
Bernalilito County

STATE OF NEW MEXICO 1/20/2021 12:05 PM
COUNTY OF BERNALILLO CLERK OF THE COURT
SECOND JUDICIAL DISTRICT Patricia Serna
DON BERRY, PENNY BERRY,
DBA TEAM BERRY INCORPORATED, A
VIRGINIA CORPORATION,

Plaintiffs,
¥. No: D-202-CV-2021-00423
LARRY SAIZ,

SAIZ TRUCKING & EARTHMOVING,
A NEW MEXICO CORPORATION.,
Defendants.

COURT ANNEXED ARBITRATION CERTIFICATION

 

COMES NOW the Plaintiffs, by and through their attorney, and certifies, pursuant to L.
R. 2-603A, that Plaintiffs seeks relief of monetary damages in excess of $25,000.00. Plaintiff
does not seek any other relief.
(The amounts sought herein are exclusive of attorney fees, interest and/or punitive
damages.)
Respectfully submitted,
Ed Meintzer
/s/ Ed Meintzer
MEINTZER LAW FIRM
417 Hwy 314 NW

Los Lunas, New Mexico 87031
(505) 865-9702

ed_meintzer@hotmail.com

Attorney for Plaintiff
